Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-19 and 21-35 are pending, claims 1-14 and 20 having been cancelled.  Applicant’s response dated November 25, 2020 is acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent App. Pub. No. 2015/0270146 to Yoshihara et al., U.S. Patent App. Pub. No. 2012/0145204 to Lin et al., U.S. Patent No. 6,062,852 to Kawamoto et al., U.S. Patent App. Pub. No. 2010/0059478 to Lee et al. and U.S. Patent App. Pub. No. 2010/0071624 to Lee (“the ‘624 application”).
Yoshihara and Lin have been discussed in the previous Office Action dated September 25, 2020, which is hereby incorporated in full.  As discussed in the previous Office Action, Yoshihara discloses a holding member comprising a pin with a sloped portion (see Yoshihara Fig. 7).  However, Yoshihara does not disclose that the substrate is held on the support portion of the spin chuck.  Instead, Yoshihara discloses that the substrate is held on the sloped portion of the pin (see Yoshihara Fig. 7).  As discussed in the previous Office Action, Lin discloses a clamping portion and also that the substrate is placed on the support portion of the spin chuck (see Lin Fig. 6), but does not disclose that the pin has a sloped portion wherein the gap continuously increase from a lower surface of the pin to an upper surface.  There does not appear to be any suggestion, teaching or motivation in the prior art to have the sloped pin unless the substrate is placed on the sloped portion as disclosed by Yoshihara.  Kawamoto similarly discloses a sloped pin (see Kawamoto Fig 9), but similar to Yoshihara, the substrate is placed on the sloped portion of the pin.  Both Lee and the ‘624 application disclose supports where the substrate is placed on the support adjacent to a sloped portion (see Lee Fig. 5 and 6; see the ‘624 application Fig. 4), 
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 15-19 and 21-35 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS LEE/Primary Examiner, Art Unit 1714